902 F.2d 34
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walton MULLINS, Plaintiff-Appellant,v.Robert L. TEMPLIN;  Daniel L. Murphy;  Daniel N. Rimer;Lynn D. Allen, Clerk;  J. Robert Sterling;  Joan Young;William D. Foren;  James Blanchard;  Frank Kelley;  JudithCunningham;  Steven N. Andrews;  John F. Ross;  MargaretNelson;  Professional Corporation of Sterling, Schilling &Thorburn;  Professional Corporation of Larson, Harms,Wright;  Doreen Mullins;  David Sherwood;  Fred C. Harris;Anne M. McClaughlin;  Cummins, McClorey, Davis & Acho, P.C.;Stephen Markham;  Richard Thornburgh;  Herb Levitt;  VernPayant;  John N. O'Brien;  Richard H. Austin, Defendants-Appellees.
No. 89-1965.
United States Court of Appeals, Sixth Circuit.
May 9, 1990.

1
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Walton Mullins filed a civil action against the named defendants seeking monetary damages and other relief.  The district court ultimately dismissed the complaint for failure to supply a short, plain statement of the claim for relief as required by Fed.R.Civ.P. 8(a).  The court had previously advised Mullins of the impending dismissal and accepted three amendments to the complaint.  This appeal followed.  The parties have briefed the issues, Mullins proceeding without counsel.


4
Upon consideration, we find that the district court correctly dismissed the complaint.  The pleadings filed by Mullins contain rambling, disjointed allegations from which no federally cognizable claim may be distilled.  The district court gave plaintiff Mullins ample opportunity to set forth a claim and he would not, or could not, do so.  The case is meritless.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation